Citation Nr: 0714273	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  99-17 924	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for a claimed skin 
rash.  

2.  Entitlement to service connection for claimed prostate 
cancer.  

3.  Entitlement to service connection for claimed benign 
prostatic hypertrophy.  

4.  Entitlement to service connection for claimed prostatic 
hyperplasia.  

5.  Entitlement to service connection for the claimed 
residuals of prostate surgery.  

6.  Entitlement to service connection for claimed obstruction 
of the lower third of the right ureter.  

7.  Entitlement to service connection for a claimed 
disability manifested by rectal bleeding, including 
ulcerative colitis.  

8.  Entitlement to compensation for erectile dysfunction, 
pursuant to the provisions of 38 U.S.C.A. § 1151.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946.  

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2001 when it was remanded for 
further development.  

During the course of the appeal (See, e.g., the veteran's 
statement received in July 2006), the veteran raised 
contentions to the effect that, due to his exposure to 
radiation in service, his daughter and son had developed 
cancer.  

This claim has not been certified to the Board on appeal or 
otherwise developed for appellate purposes.  Therefore, the 
Board has no jurisdiction over those claims and they are 
referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested by complaints 
or finding of a skin rash, a prostate disorder, ureteral 
obstruction, rectal bleeding or ulcerative colitis in service 
or for many years thereafter.  

2.  The veteran's prostate cancer is not shown to be due to 
the exposure to ionizing radiation or other event or incident 
of his service in World War II.  

3.  Neither benign prostatic hypertrophy, hyperplasia of the 
prostate nor any residuals of surgery therefor is shown to be 
due to any exposure to ionizing radiation or other event or 
incident of the veteran's period of active service during 
World War II.  

4.  The veteran's obstruction of the lower third of the right 
ureter is not shown to be due to the exposure to ionizing 
radiation or other event or incident of his service in World 
War II.  

5.  Neither rectal bleeding nor claimed ulcerative colitis is 
shown to be due to the exposure to ionizing radiation or 
other event or incident of the veteran's active service.  

6.  The veteran is not shown to have erectile dysfunction 
that is the result of a prostate biopsy performed by VA in 
December 1997.  




CONCLUSIONS OF LAW

1.  The veteran's does not have a skin disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2006).  

2.  The veteran's disability manifested by prostate cancer is 
not due to disease or injury that was incurred in or 
aggravated by service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.311 (2006).  

3.  The veteran's disability manifested by prostate cancer is 
not due to the exposure to ionizing radiation that was 
incurred in service.  38 U.S.C.A. §§ 1112, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.311 (2006).  

4.  The veteran's does not have a disability manifested by 
benign prostatic hypertrophy, hyperplasia of the prostate or 
the residuals of surgery therefor due to disease or injury 
that was incurred in or aggravated by service, nor may either 
be presumed to be due to any ionizing radiation exposure in 
service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.311 (2006).  

5.  The veteran does not have a disability manifested by 
obstruction of the lower third of the right ureter due to 
disease or injury that was incurred in or aggravated by 
service, nor is it the result of exposure to ionizing 
radiation in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.311 (2006).

6.  The veteran does not have a disability manifested by 
rectal bleeding or ulcerative colitis due to disease or 
injury that was incurred in or aggravated by service, nor may 
either be presumed to be to due to the exposure to ionizing 
radiation in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.311 (2006).  

7.  The criteria for the award of disability compensation for 
erectile dysfunction under the provisions of 38 U.S.C.A. § 
1151 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.358 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of service connection, as well as his claim for compensation 
for erectile dysfunction, pursuant to the provisions of 
38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

In letters, dated in December 2003 and March and August 2004, 
the RO informed the veteran that in order to establish 
service connection for a particular disability, there had to 
be competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  See, e.g., Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, except for the notice with respect to the claim 
for service connection for prostate cancer, notices were not 
sent to the veteran until after the initial rating decisions 
in February and September 1999.  Nevertheless, any defect 
with respect to the timing of those notices was harmless.  

Not only did the notices in December 2003 and March and 
August 2004 comply with the requirements of 38 U.S.C.A. 
§ 5103, 5103A and 38 C.F.R. § 3.159, the Statement of the 
Case (SOC) and the Supplemental Statements of the Case 
(SSOC's) set forth the text of those laws and regulations.  
Moreover, the SOC and SSOC's notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

Following such notices, the RO granted additional time to 
develop the record.  In response, the veteran and his 
representative submitted a significant amount of additional 
argument and evidence, and the veteran had a hearing at the 
RO in December 1999.  

During that hearing, the Hearing Officer emphasized the 
importance of and need for evidence show a nexus between the 
veteran's erectile dysfunction and the biopsy of the prostate 
in December 1997, as well as between the other disabilities 
at issue and service.  

Thereafter, the RO readjudicated the veteran's appeal in 
light of the entire record.  Thus, the veteran has had ample 
opportunity to participate in the development of his appeal.  
Accordingly, there is no prejudice to the veteran due to any 
defect in the timing of the notices.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

In evaluating these claims, the Board is also aware of the 
need to notify the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VA notified the veteran 
of those concerns in March 2006.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims of service connection, as 
well as his claim for compensation for erectile dysfunction, 
pursuant to the provisions of 38 U.S.C.A. § 1151.  

It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, he has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support any of his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  



II.  Facts and Analysis

A.  Service Connection

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

For certain disabilities, such as those manifested by 
malignant tumors, service connection may be presumed when 
such disability is shown to a degree of 10 percent or more 
within one year of the veteran's discharge from service.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  


1.  Rash

The veteran asserts that his skin rash is due to his World 
War II service in the Pacific Theater.  

The recent VA outpatient treatment records, such as the 
report of an August 2005 consultation, shows that the veteran 
had a skin disorder about his neck and torso, diagnosed as a 
probable seborrheic cyst in the right gluteal region, as well 
as seborrheic keratosis.  

However, the service medical records are negative for 
complaints and findings of a skin disorder, and there is no 
competent evidence on file showing that any current skin 
disorder is due to an event or incident of the veteran's 
period of service in World War II.  

Absent competent evidence of a skin disorder in service or a 
nexus with service, service connection must be denied.  


2.  Prostate cancer

By law, certain diseases are presumed to be the result of 
radiation exposure.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. 
3.309(d).  Although the veteran had exposure during the 
occupation of Japan following World War II, he is not shown 
to have any of the diseases that may be presumptively service 
connected based on such exposure alone.  Thus, service 
connection is not warranted under 38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. 3.309(d).  

Nevertheless, service connection also may be established for 
radiogenic disease, provided that the veteran meets 
additional criteria set forth by 38 C.F.R. § 3.311.  

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in § 3.307 or § 3.309, and it 
is contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  38 C.F.R. 
§ 3.311(a)(1).  

The VA Under Secretary for Benefits shall then consider the 
claim and may request an advisory medical opinion from the VA 
Under Secretary for Health.  38 C.F.R. § 3.311(c)(1).  

If a claim is based on a disease other than one of those 
listed as a radiogenic disease, VA shall nevertheless 
consider the claim under the provisions of this section 
provided that the claimant has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  

In February 2001, following a biopsy, VA determined that the 
veteran had prostate cancer.  

Prostate cancer is considered to be a radiogenic disease and, 
as such, is subject to service connection under 38 C.F.R. 
§ 3.311.  Consequently, the RO requested an assessment as to 
the size and nature of the veteran's radiation exposure.  

In August 2004, the Defense Threat Reduction Agency (DTRA) 
informed the RO that the total external gamma dose sustained 
by the veteran's prostate during the occupation of Hiroshima 
would have been 0.03 rem with an upper bound of 0.09 rem.  
The internal dose committed to the prostate would have been 
0.0002 rem with an upper bound of 0.002 rem.  The combined 
total prostate dose was 0.0302 rem with an upper bound of 
less than 1 rem.  38 C.F.R. § 3.311(a)(2)(ii).  

The foregoing parameters contemplated the maximum radiation 
dosage that the veteran could have received at the hottest 
spot of the hypocenter of the explosion.  That is, the 
computations were intended to maximize his radiation exposure 
potential.  38 C.F.R. § 3.311(a)(1).  

The veteran does not accept the dose estimate obtained from 
the DTRA, but he has not submitted a dose estimate from a 
credible source to call into question the information that is 
of record.  Without this, the Board can find no basis for 
calling the validity of dose estimate into question.  

In turn, the Director of the VA Compensation and Pension 
Service requested an advisory medical opinion from the VA 
Under Secretary for Health to assist in determining whether 
the prostate cancer was the result of exposure to ionizing 
radiation.  38 C.F.R. § 3.311(c)(1).  

In making her request, the Director of the VA Compensation 
and Pension Service noted that the veteran had been exposed 
to less than one rem of ionizing radiation during his service 
in Hiroshima when he was 21 years old.  She also noted that 
prostate cancer had first been diagnosed in February 2001, 56 
years after the exposure.  She stated that, following 
service, the veteran had worked in construction and did not 
report any postservice exposure to ionizing radiation.  She 
also stated that there was no history of cancer in the 
veteran's family.  38 C.F.R. § 3.311(e).  

The request for an advisory medical opinion, including the 
dose reconstruction estimates, were forwarded to the VA Chief 
Public Health and Environmental Hazards Officer for an 
opinion as to whether the prostate cancer had resulted from 
his exposure to ionizing radiation in service.  38 C.F.R. § 
3.311(c)(1)(i).  

The VA Chief Public Health and Environmental Hazards Officer 
noted that the sensitivity of the prostate to radiation 
carcinogensis was relatively low and not clearly established 
(citing Health Effects of Exposure to Low Levels of Ionizing 
Radiation (BEIR V), 1990, pages 316 - 318 and Mettler and 
Upton, Medical Effects of Ionizing Radiation, 2d Edition, 
1995, page 168).  

The VA Chief Public Health and Environmental Hazards Officer 
further noted that the Interactive Radioepidemiological 
Program of the National Institute of Occupational Safety and 
Health had been used to estimate the likelihood that exposure 
to ionizing radiation had been responsible for the veteran's 
prostate cancer.  The computer software calculated 99-
percentile values for the probability of causation of 1.13 
percent and 1.18 percent depending on whether the dose 
entered was acute or chronic.  

In light of those figures, the VA Chief Public Health and 
Environmental Hazards Officer opined that it was unlikely 
that the veteran's prostate cancer could be attributed to his 
exposure to ionizing radiation in service.  

Following a review of the evidence in its entirety, the 
Director of the VA Compensation and Pension Service, also 
found no reasonable possibility that the veteran's prostate 
cancer had been the result of the veteran's exposure to 
ionizing radiation in service.  38 C.F.R. § 3.311(c)(1).  

Accordingly, there is no competent evidence to support the 
veteran's assertions that the currently demonstrated prostate 
cancer is due to his exposure to ionizing radiation in 
service during World War II.  Accordingly, service connection 
must be denied.  


3.  Other Disability of the Prostate, including Benign 
Prostatic Hypertrophy, Hyperplasia, and Residuals of Prostate 
Surgery.  

The veteran is not shown to have manifested complaints or 
findings of a prostate disorder in service or for many years 
thereafter.  

In September 1982, the veteran was admitted to St. Joseph 
Intercommunity Hospital with complaints of acute urinary 
retention and a three day history of emesis and constipation.  
He reportedly had a history of benign prostatic hypertrophy 
and prostatism.  

A cystopanendoscopy confirmed benign prostatic hypertrophy 
and outlet obstruction with a right ureteral calculus, and a 
biopsy revealed hyperplasia of the prostate; chronic mild 
prostatic urethritis; and urolithiasis on the right side.  
Consequently, the veteran underwent a right urethral 
lithotomy and retropubic prostatectomy.  

The veteran left the operating room in satisfactory 
condition, and there is no evidence of disability resulting 
from the residuals of prostate surgery.  

In March 1994, March 1996 and December 1997, biopsies again 
revealed glandular and fibromuscular hyperplasia of the 
prostate.  Since 1997, the veteran has not demonstrated 
hyperplasia of the prostate or benign prostatic hypertrophy.  

Although the veteran has a history of benign prostatic 
hypertrophy and prostatic hyperplasia which necessitated 
surgery, there is no competent evidence to show that any such 
prostate condition is due to any event or incident of his 
service in World War II.  

Moreover, none of these conditions is considered to be 
presumptively linked to ionizing radiation exposure or 
otherwise identified to be a radiogenic disease, and no 
competent evidence has been presented to relate any condition 
to radiation exposure in service.  Based on this evidence, 
service connection must be denied.  


4.  Obstruction of the Lower Third of the Right Ureter

The veteran is not shown to have manifested complaints or 
findings of a ureteral obstruction in service or for many 
years thereafter.  

In September 1982, a cystopanendoscopy revealed outlet 
obstruction with a right ureteral calculus.  Consequently, 
the veteran underwent a right urethral lithotomy.  That 
surgery was apparently successful.  He has not reported a 
recurrence of the right ureteral calculus.  

In arriving at this decision, the Board notes that 
obstruction by a ureteral calculus is not considered a 
condition that is presumptively linked to ionizing radiation 
exposure or that is a radiogenic disease.  No competent 
evidence has been presented that would serve to link it to 
any event or incident of his military service.  Therefore, 
service connection must be denied.  


5.  Disability Manifested by Rectal Bleeding, including 
Ulcerative Colitis

The veteran is not shown to have manifested complaints or 
findings of rectal bleeding or ulcerative colitis in service 
or for many years thereafter.  

In February 1995 and May 1996, the veteran reported rectal 
bleeding and underwent colonoscopies and mucosal biopsies.  
The biopsies performed at St. Joseph Hospital suggested 
inflammatory bowel disease favoring chronic active ulcerative 
colitis.  

Since that time, the veteran has continued to receive 
treatment for connditions, variously diagnosed as irritable 
bowel disease, probable ulcerative colitis (VA medical 
records, dated in May 1996); ulcerative proctosigmoiditis (VA 
medical records dated in August 1996; ulcerative proctitis 
(VA medical records, dated in November 1996); ulceration and 
granulation tissue in the colon (a colon biopsy performed in 
July 1998 at St. Joseph Hospital; in March and May 1999, 
colon biopsies at VA revealed a pseudo polyps, one with 
ulceration; in June 20000, a mid-transverse colon to rectum 
biopsy showed changes consistent with ulcerative colitis; and 
in March 2003, a colonoscopy performed by VA revealed 
multiple rectal polyps, mild proctitis, and an ulcerated 
bleeding hemorrhoid.  

Although the veteran is shown to have current manifestations 
of rectal bleeding and ulcerative colitis, none is considered 
to be a condition presumptively linked to ionizing radiation 
exposure or a radiogenic disease.  Therefore, service 
connection must be denied.  


6.  Compensation for Erectile Dysfunction under 38 U.S.C.A. 
§ 1151

The veteran contends that, in December 1997, he underwent an 
unsupervised biopsy of the prostate by a VA Physician's 
Assistant.  The veteran asserts that the Physician's 
Assistant took many tissue samples and that he had severe 
post-biopsy bleeding and difficulty urinating.  The veteran 
reports that, since that time, he has experienced erectile 
dysfunction.  

Generally, where any veteran shall have suffered an injury as 
a result of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected. 38 U.S.C.A. § 1151.  

The regulation implementing the statute provides, in 
pertinent part, that in determining whether additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  The regulation further provides that compensation is 
not payable for "the continuance or natural progress" of a 
disease or injury for which VA care was authorized.  38 
C.F.R. § 3.358(b)(2).  

A determination that "additional disability" was caused by 
VA treatment requires evidence that any increase in 
disability is "not merely coincidental" with the treatment, 
but "actually the result" thereof, and the regulation 
cautions that "[t]he mere fact that aggravation occurred" 
does not prove causation. 38 C.F.R. § 3.358 (c)(1) - (2).  

In November 1997, the veteran underwent a biopsy of the 
prostate.  Hyperplasia was noted, and the examiner was 
suspicious for malignancy.  The veteran tolerated the 
procedure well.  However, later that month, the veteran 
reported decreased erections.  The following month, the 
veteran underwent a second biopsy of the prostate.  

Prior to the second biopsy, the veteran was informed, in 
writing, that it would be performed by a Physician's 
Assistant under the direction of a Dr. G.  The veteran 
acknowledged, in writing, that the Physician's Assistant had 
counseled the veteran and informed him of the potential risks 
involved.  

The Physician's Assistant took a number of tissue samples, 
but there is no competent evidence of record that such a 
number was improper or that the Physician's Assistant was not 
qualified to perform the procedure.  

Moreover, there is no competent evidence of any unusual 
circumstances during the procedure, including an excess 
amount of bleeding.  Rather, the surgical report shows that 
the veteran was noted to have tolerated the procedure well.  
The diagnosis was that of benign glandular and stromal 
hyperplasia.  

In June 1998, the veteran reported having erectile 
dysfunction; and in December 1999, the veteran was evaluated 
by K. K. C., M.D.  A penile Doppler flow test revealed 
diminished arterial peak systolic velocities, bilaterally.  
Dr. C. commented that such results were most likely 
contributing to the veteran's erectile dysfunction.  

Despite the findings consistent with erectile dysfunction, 
there is no competent evidence linking that dysfunction to 
the biopsy of the veteran's prostate in December 1997.  

During his hearing at the RO, the veteran testified that, 
since the December 1997 biopsy, he had been treated for 
erectile dysfunction by private practitioners as well as VA.  
However, he acknowledged that none of those practitioners was 
willing to report a nexus between the two.  

Absent competent evidence of a relationship between the 
prostate biopsy in December 1997 and the subsequent 
development of an erectile dysfunction, the veteran cannot 
meet the criteria for the award of disability compensation in 
accordance with the provisions of 38 U.S.C.A. § 1151.  

In arriving at this decision, the Board notes that the 
veteran has submitted various articles in support of his 
claim.  Such evidence includes a newspaper article, dated in 
October 1999, which indicates that surgery, such as prostate 
surgery, can injure nerves and veins near the penis, causing 
impotence.  However, those articles are general in nature.  
None mention the veteran or otherwise deal specifically with 
his case.  Without evidence specific to his claim, they are 
of limited probative value in that they do not address the 
specifics of the veteran's case.  

Thus, the only reports of a relationship between the claimed 
erectile dysfunction and his treatment by VA come from the 
veteran himself.  As a layman, however, he is only qualified 
to report on matters which are capable of his direct 
observation.  He is not qualified to render opinions which 
require medical expertise, such as that involving the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Accordingly, his assertions, without more, cannot be 
considered to be competent evidence for compensation under 
38 U.S.C.A. § 1151.  Without more, the claim must be denied.  



ORDER

Service connection for a skin rash is denied.  

Service connection for prostate cancer is denied.  

Service connection for benign prostatic hypertrophy, is 
denied.  

Service connection for hyperplasia of the prostate is denied.  

Service connection for the residuals of prostate surgery is 
denied.  

Service connection for disability manifested by rectal 
bleeding, including ulcerative colitis is denied.  

Service connection for obstruction of the lower third of the 
right ureter is denied.  

Compensation for erectile dysfunction, pursuant to the 
provisions of 38 U.S.C.A. § 1151 is denied.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


